Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to a non-provisional patent application filed on October 9, 2019. There are eighteen claims pending and eighteen claims under consideration. This is the first action on the merits. The present invention relates to the compound (2R)-2-(6-{5-chloro-2-[(oxan-4-yl)amino]pyrimidin-4-yl}-1 -oxo-2,3-dihydro-1 H-isoindol-2-yl)-N-[(1 S)-1 -(3-fluoro-5-methoxyphenyl)-2-hydroxyethyljpropanamide, and in particular to novel physical forms of the compound, a process for preparing the compound and synthetic intermediates for use in the process, and novel formulations containing the compound, as well as therapeutic uses of the compound.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on the 1706327.2 application filed in Great Britain on April 20, 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 10, 2020 and September 18, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 8 recites the broad recitation “…an onset temperature between 100°C and 110°C, and the claim also recites “…(more particularly 101°C to 108°C)…” which is the narrower statement of the range/limitation. Claim 9 recites the broad recitation “…an endothermic event having a peak between 110°C and 125°C, and the claim also recites “…(more particularly 111°C to 113°C)…” which is the narrower statement of the range/limitation. 
10, the phrase “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Obviousness-type Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 12 and 13 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,457,669 in view of Bastin et. al., Organic Process Research & Development 2000, 4, 427−435.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

  	Bastin et. al. is a reference which discusses salt selection and optimization procedures for pharmaceuticals and new chemical entities. On page 428 of the reference, Table I lists common pharmaceutical salts.  Among the salts listed are hydrochloride, sulphate, hydrobromide, napsylate, mesylate and besylate.   
A person of ordinary skill in the art, upon seeing this, would also have recognized the desirability of improved methods of formulating this compound as multiple salts.  The Bastin et. al. reference lists only a finite number of common pharmaceutical salts known to be useful in for formulation of salts of drugs.  The salts discussed in Bastin al. would have been expected to be useful and applicable to the species compound of the instant application. Thus, it would have been obvious to a person of ordinary skill in the art to try the salt forms of the Bastin reference in an attempt to provide an improved formulation of the species compound (2R)-2-(6-{5-chloro-2-[(oxan-4-yl)amino]pyrimidin-4-yl}-1-oxo-2,3-dihydro-1H-isoindol-2-yl)-N-[(1S)-1-(3-fluoro-5-methoxyphenyl)-2-hydroxyethyl]propanamide, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. 
s 12 and 13 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,457,669. Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 16 of 10,457,669 embraces the instant claims 14 and 15. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to prepare any of these species of the genus using TBTU instead of HATU or EDCI of the instant application, because the skilled chemist would have the reasonable expectation that any of these amide-bond promoting agents would have similar properties and, thus, the same use as taught in the issued patent. One of ordinary skill in the art would have been motivated to select the compound from the limited list of 6 species compounds of claim 16 since such compounds would have been suggested by the claims of the patented application. It has been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).
Allowable Subject Matter
Claims 1-7, 11 and 16-18 are allowed.
Claims 1-7, 11 and 16-18 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to a crystalline form of the species recited in claim 1, nor processes of preparing it. .

Conclusion
	Claims 1-7, 11 and 16-18 are allowed.
Claims 8-10 and 12-15 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699